Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 9/23/2021, the amendment/reconsideration has been considered.  Claims 1-27 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection section below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

repeating of the same steps as recited and taught, that was applied to a first charging session and an event of fully charged electric vehicle, to a second charging session and an event of an unexpectedly interrupted charging session, i.e., “receiving data associated with the subscriber that indicates a second charging session at one of the plurality of charging stations has been established for the electric vehicle associated with the subscriber; detecting, from data received from the one of the plurality of charging stations associated with the second charging session, one of the set of one or more events of interest for which the subscriber wishes to receive notification messages including that the second charging session of the electric vehicle has been interrupted; and  responsive to the detecting that the second charging session of the electric vehicle has been unexpectedly interrupted, transmitting a second notification message to the subscriber that the second charging session of the electric vehicle has been interrupted.”  Tseng discloses one or more events includes an event of an unexpectedly interrupted charging session (claim 7, “to terminate power delivered to a vehicle in the event that the user is not authorized to operate the station”) as well as a repeating charging session that generates an event of the interrupted charging session (col. 2, lines 54-60, “enables the battery of an electric vehicle to be recharged at a convenient location”; claim 7).  
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Tseng’s further teaching regarding an event of an interrupted charging session as well as a repeating charging session with a second charging session and an event of an interrupted charging session.  The result of the combination would have been to apply the steps as taught by the patent to the Tseng’s further teaching of a repeated charging session and with an event being an interrupted charging session.  The suggestion/motivation of 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3, 5-8, 10-12, 14-17, 19-21 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio et al (US 2010/0049737, hereafter Ambrosio’737), in view of Ambrosio et al (US 2010/0049610, hereafter Ambrosio’610), and further in view of by Tseng (US 5563491),.
As to claim 10, Ambrosio’737 discloses a charging station network server that manages a plurality of charging stations (figure 1), comprising:
a processor to execute instructions (figure 1), and
a memory coupled with the processor (figure 1), the memory storing one or more instructions that, when executed, cause the processor to perform operations including, 
receive subscriber notification message preferences for a subscriber of electric vehicle charging service that indicate a set of one or more events of interest for which the subscriber wishes to receive notification messages, wherein at least one of the set of figure 4; [0080], “Notification 500 may include any category of information that may be extracted from the charging process data”; and [0073], “Notification preference 420 are preferences selected by a user…notification preferences 420 may dictate … the categories of information provided within notification 404, or any other option that may be selected by user 416.”  Here, the availability of the categories of information from the charging process is such a set of one or more events of interest for which the subscriber wishes to receive notification messages, wherein the charging process is charging session related);
receive data associated with the subscriber that indicates a first charging session at one of the plurality of charging stations has been established and completed for an electric vehicle associated with the subscriber ([0075], “a detection of newly generated charging process data 406 from a recently completed charging process”; [0065], “Charging process data 406 is associated with an individual user”);
detecting, from the data received from the one of the plurality of charging stations associated with the second charging session, that the second charging session of the electric vehicle has an event ([0075], “Energy transaction notification service 402 generates notification 404 in response to detecting condition 403 for triggering the generation of notification 404. Condition 403 is an event or circumstance that triggers the generation of notification 404. Condition 403 may be, for example, a detection of newly generated charging process data 406 from a recently completed charging process”. Here, the charging process data includes data received from the one of the plurality of charging stations associated with the second charging session); and

However, Ambrosio’737 does not expressly disclose that the data associated with the subscriber that indicates a charging session at one of the plurality of charging stations has been established without indicating that the charging session is completed. Ambrosio’610 teaches receiving data indicating that a charging session at one of the plurality of charging stations has been established ([0051]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737 with Ambrosio’610.  The suggestion/motivation of the combination would have been to enable approving charging sessions (Ambrosio’610, [0051]).
However, Ambrosio’737 in view of Ambrosio’610 does not expressly disclose that the charging session related event that the user preferred to receive, that was detected from data received from the one of the plurality of charging stations, and that was sent notification for, is a fully charged electric vehicle event.   Tseng discloses a charging session related event that the user preferred to receive, that was detected from data received from a charging station, and that was sent notification for, is a fully charged electric vehicle event (abstract; col. 1, last paragraph).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737-Ambrosio’610 with Tseng.  The suggestion/motivation of the combination would have been for the operator to be apprised of the status of the 
Ambrosio’737 in view of Ambrosio’610 does not expressly disclose that the detected event is that the electric vehicle charging session has been interrupted unexpectedly or disclose the repeating of the same steps as recited and taught above, that was applied to a first charging session and an event of fully charged electric vehicle, to a second charging session and an event of an interrupted charging session, i.e., “receiving data associated with the subscriber that indicates a second charging session at one of the plurality of charging stations has been established for the electric vehicle associated with the subscriber; detecting, from data received from the one of the plurality of charging stations associated with the second charging session, one of the set of one or more events of interest for which the subscriber wishes to receive notification messages including that the second charging session of the electric vehicle has been interrupted; and  responsive to the detecting that the second charging session of the electric vehicle has been interrupted, transmitting a second notification message to the subscriber that the second charging session of the electric vehicle has been interrupted.”  Tseng discloses an event being a vehicle charging session interrupted unexpectedly (claim 7, “to terminate power delivered to a vehicle in the event that the user is not authorized to operate the station” wherein the terminating of power is an interruption of the charging station unexpected by the vehicle owner) as well as a repeating charging session that generates an event of the interrupted charging session (col. 2, lines 54-60, “enables the battery of an electric vehicle to be recharged at a convenient location”; claim 7).  
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737-Ambrosio’610 with-Tseng with Tseng’s further teaching regarding an  an interrupted charging session as well as a repeating charging session with a second charging session and an event of an interrupted charging session.  The result of the combination would have been to apply the steps as taught by Ambrosio’737-Ambrosio’610 with-Tseng to the Tseng’s further teaching of a repeated charging session and with an event being an interrupted charging session.  The suggestion/motivation of the combination would have been to support recharging at a convenient location (Tseng, col. 2, lines 54-60) and to receive relevant charging information (Tseng, col. 1, paragraph 2, “to inform the vehicle operator of charge-level status and other information”).
	As to claim 1, see similar rejection to claim 10.
	As to claim 19, see similar rejection to claim 10.
As to claim 11, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 10, wherein the first and second notification message is to be transmitted to at least one of a set of one or more contact points associated with the subscriber (Ambrosio’737, [0069]) through an email message, a text message, or other electronic communication (Ambrosio’737, [0071]; claim 7; Tseng, col. 2, paragraph 2; col. 2, lines 54-60; claim 7).
As to claim 2, see similar rejection to claim 11.
As to claim 20, see similar rejection to claim 11.
As to claim 12, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 10, wherein at least another one of the set of events of interest includes a suspension or termination of the charging session (Ambrosio’737, [0074], “a detection of newly generated charging process data 406 from a recently completed charging process” indicating termination of the charging session).

As to claim 21, see similar rejection to claim 12.
As to claim 14, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 10, wherein the memory further stores one or more instructions that, when executed, cause the processor to perform operations including:
wherein at least another one of the set of events of interest is related to an update event; detect the update event; and responsive to the detection of the update event, transmit a third notification message for the update event to the subscriber (Ambrosio’737, [0066], the availability of the categories of information is “related to” an update event; Tseng, col 2, lines 35-45, “a short burst of information is communicated to a particular receiver even every few minutes, it is sufficient for the purposes of updating”).
As to claim 5, see similar rejection to claim 14.
As to claim 23, see similar rejection to claim 14.
As to claim 15, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 10, wherein the memory further stores one or more instructions that, when executed, cause the processor to perform operations including:
wherein at least another one of the set of events of interest is related to a parking event; detect the parking event; and responsive to the detection of the parking event, transmit a third notification message for the parking event to the subscriber (Ambrosio’737, [0067], the availability of the categories of information is “related to” a parking event; Tseng, col. 2, lines 36-46, “a short burst of information is communicated to a particular receiver even every few minutes, it is sufficient for the purposes of updating”).
As to claim 6, see similar rejection to claim 15.

As to claim 16, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 10, wherein the memory further stores one or more instructions that, when executed, cause the processor to perform operations including:
receive host notification message preferences for a host of the charging station network server that indicate one or more events of interest for which the host wishes to receive notification messages (see citation in rejection to claim 10; see also Ambrosio’737, figure 4; [0069], wherein the user’s notification preference is also for the host, i.e., notification device 418.  See also [0070]);
detect one of the one or more events of interest for which the host wishes to receive notification messages (see citation in rejection to claim 10; see also Ambrosio’737, figure 4; [0069]); and
responsive to the detection of the one of the one or more events of interest for which the host wishes to receive notification messages, transmit a third notification message for that event of interest to the host of the charging station network server (see citation in rejection to claim 10; see also Ambrosio’737, figure 4; [0069]; Tseng, col. 2, lines 36-46, “a short burst of information is communicated to a particular receiver even every few minutes, it is sufficient for the purposes of updating”).
Ambrosio’737-Ambrosio’610 does not expressly disclose wherein the host is an owner of administrator of the plurality of charging stations.  However, it is to be noted that the disclosed system implementation does not change when applied to a different type of users.  
Alternatively, Tseng discloses a concept for an owner/administrator of the charging station to subscribe to and receive notifications of “fully charged” events (see abstract, “The audible alert may be used to indicate a full charge or to warn that little time is remaining, or other conditions. Communication from the station to the receiver may either be directly from the station or, alternatively, a station may communicate with a central office associated with a plurality of the stations and broadcast may be made therefrom”).  Ambrosio’737 further discloses a capability for an owner/administrator of charging stations to subscribe to and receive notifications ([0043], “all parties of the transaction are presented with the conditions governing the charging transaction. The parties may include, without limitation, the owner of the electric vehicle to be charged, the operator of the electric vehicle, the owner of the charging station, and an electric utility company providing electricity to an electric power grid associated with the charging station”) and to set preferences ([0045], “Energy preference service 302 is a software component that generates, stores, and retrieves preference information associated with an electric vehicle and the preference information associated with the parties to the transaction. Preferences may include, without limitation, a maximum price per kilowatt hour of electricity to be paid by a party, a location where charging may occur, a location where charging may not occur, a rate of charging the electric vehicle, a minimum amount of charge, or any other preferences associated with charging an electric vehicle. The preferences may be pre-generated by one or more of the parties to the transaction”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737-Ambrosio’610 with Tseng.  The suggestion/motivation of the combination would have been to allow central office to forward notifications (Tseng, abstract) and for all parties to receive preferred notifications (Ambrosio’737, [0043]-[0045).
As to claim 7, see similar rejection to claim 16.

As to claim 17, Ambrosio’737-Ambrosio’610-Tseng discloses the charging station network server of claim 16, wherein the third notification message is transmitted to at least one of a set of one or more contact points associated with the host through an email message, a text message, or other electronic communication (see citation in rejection to claim 11; Tseng, col. 2, lines 36-46, “a short burst of information is communicated to a particular receiver even every few minutes, it is sufficient for the purposes of updating”).
As to claim 8, see similar rejection to claim 17.
As to claim 26, see similar rejection to claim 17.
7.	Claims 4, 13 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio’737-Ambrosio’610- Tseng as applied to claim 17 above, and further in view of Takahara et al (US 2010/0138098).
As to claim 13, Ambrosio’737-Ambrosio’610-Tseng discloses the claimed invention substantially, including wherein at least another one of the set of events of interest includes a charge status event (see citation in rejection to claim 1 and Ambrosio’737, [0060]), but does not expressly disclose that such charge status event includes or more of: electric vehicle is not currently charging, electric vehicle has resumed charging, electric vehicle is currently transferring electricity to a grid, and electric vehicle is currently drawing electricity from the grid.  Takahara discloses a concept for a charge status event to include electric vehicle is currently drawing electricity from a charger/grid ([0072], “currently being charged”).
 At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737-Ambrosio’610-Tseng with Takahara.  The suggestion/motivation of the combination would have been to determine whether the battery is currently being charged (Takahara, [0072]).

As to claim 22, see similar rejection to claim 13.
8.	Claims 9, 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio’737-Ambrosio’610- Tseng as applied to claim 17 above, and further in view of Henze (US 20050259371 A1).
As to claim 18, Ambrosio’737-Ambrosio’610- Tseng discloses the claimed invention substantially as discussed in claim 17, including an interrupter for the charging process due to various events ([0051]), but does not expressly disclose an alarm event that is one of: one of the plurality of charging stations has failed to respond to a periodic heartbeat from the charging station network server, one of the plurality of charging stations has unexpectedly rebooted, one of the plurality of charging stations has detected a hardware or software problem, a ground fault circuit interrupter on one of the plurality of charging stations has tripped, a firmware update on one of the plurality of charging stations has completed, a firmware update on one of the plurality of charging stations has failed, and one of the plurality of charging stations has reverted to a previous firmware version.  Henze discloses an event associated with a ground fault circuit interrupter associated with a charging session ([0034]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Ambrosio’737-Ambrosio’610-Tseng with Henze.  The suggestion/motivation of the combination would have been to enable a low cost interrupter (Henze, [0034]).
As to claim 9, see similar rejection to claim 18.
As to claim 27, see similar rejection to claim 18.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449